Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 16 April 1789
From: Willink, Van Staphorst, and Hubbard
To: Jefferson, Thomas


Amsterdam, 16 Apr. 1789. They acknowledge TJ’s favor of the 9th enclosing a letter from the Board of Treasury “with directions for the disposal of monies on account of the United States, which we Shall punctually fulfill. We feel ourselves happy to have thus terminated a difference of opinion that Subsisted between Your Excellency and us on the Subject. Notwithstanding the orders of the Board of Treasury do not extend to furnishing your Excellency any Sums for Medals, yet as you have Contracted for the dies and appear very anxious to have them paid for,” they remit four bills totalling £15,500 for which they debit the account of the United States. “We with pleasure assume this additional advance to the 100 Mf we are engaged to furnish for the June Interest, since the discharge will be agreeable to Your Excellency, from which principle all honor shall be shewn the draft you intend to pass for Hire of the Hotel of the United States, as was the Case of the one dated the 1 Instt.—We transmit herewith an account of the bills your Excellency has ever drawn on us.”
